    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 1 of 33 Page ID #:15




                                             EXHIBIT A
                                        US Patent No. 7,113,801




Exhibits to Complaint for Patent Infringement                             Page 1
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 2 of 33 Page ID #:16




Exhibits to Complaint for Patent Infringement                             Page 2
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 3 of 33 Page ID #:17




Exhibits to Complaint for Patent Infringement                             Page 3
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 4 of 33 Page ID #:18




Exhibits to Complaint for Patent Infringement                             Page 4
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 5 of 33 Page ID #:19




Exhibits to Complaint for Patent Infringement                             Page 5
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 6 of 33 Page ID #:20




Exhibits to Complaint for Patent Infringement                             Page 6
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 7 of 33 Page ID #:21




Exhibits to Complaint for Patent Infringement                             Page 7
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 8 of 33 Page ID #:22




Exhibits to Complaint for Patent Infringement                             Page 8
    Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 9 of 33 Page ID #:23




Exhibits to Complaint for Patent Infringement                             Page 9
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 10 of 33 Page ID #:24




Exhibits to Complaint for Patent Infringement                            Page 10
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 11 of 33 Page ID #:25




Exhibits to Complaint for Patent Infringement                            Page 11
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 12 of 33 Page ID #:26




                                       EXHIBIT B
                              Maintenance Fee Payment History
                                  US Patent No. 7,113,801




Exhibits to Complaint for Patent Infringement                            Page 12
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 13 of 33 Page ID #:27




Exhibits to Complaint for Patent Infringement                            Page 13
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 14 of 33 Page ID #:28




                                             EXHIBIT C
                                         Assignment History
                                        US Patent No. 7,113,801




Exhibits to Complaint for Patent Infringement                            Page 14
        Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 15 of 33 Page ID #:29




Assignment abstract of title for Application 10221139

Invention title/Inventor                 Patent         Publication    Application        PCT International registration
METHOD FOR RECEIVING DATA                7113801        20030036396    10221139
USING SMS AND WIRELESS                   Sep 26, 2006   Feb 20, 2003   Sep 10, 2002
INTERNET AND SYSTEM THEREOF
Gap-Chun Back, Seung-Hyouk Yim,
Sung-Zoo Park


Assignments (8 of 8 total)

Assignment 8
Reel/frame                               Execution date         Date recorded             Properties       Pages
050139/0738                              Aug 22, 2019           Aug 22, 2019              1                2

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                      Correspondent
CELLULAR EVOLUTION, LLC                                                        FARSHAD FARJAMI
                                                                               26522 LA ALAMEDA AVE
                                                                               SUITE 360
                                                                               MISISON VIEJO, CA 92691
Assignee
HYPERTEXT TECHNOLOGIES, LLC
26522 LA ALAMEDA AVE
SUITE 360
MISSION VIEJO, CALIFORNIA 92691



Assignment 7
Reel/frame                               Execution date         Date recorded             Properties       Pages
049345/0935                              May 07, 2019           Jun 03, 2019              6                4

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                      Correspondent
NONGHYUP BANK CO., LTD.                                                        FARSHAD FARJAMI
                                                                               26522 LA ALAMEDA AVE
                                                                               SUITE 360
                                                                               MISISON VIEJO, CA 92691
Assignee
CELLULAR EVOLUTION, LLC
26522 LA ALAMEDA AVE
SUITE 360
MISSION VIEJO, CALIFORNIA 92691



Assignment 6
Reel/frame                               Execution date         Date recorded             Properties       Pages
029244/0839                              Oct 31, 2012           Nov 05, 2012              16               4

Conveyance
NOTICE OF COMPLETION

Assignors                                                                      Correspondent
       Exhibits to Complaint for Patent Infringement                                                           Page 15
        Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 16 of 33 Page ID #:30
PANTECH CO., LTD.                                                        H.C. PARK & ASSOCIATES, PLC
                                                                         1894 PRESTON WHITE DRIVE
                                                                         RESTON, VA 20191
Assignee
NONGHYUP BANK (AS THE TRUSTEE OF
IDEABRIDGE OPPORTUNITY PRIVATE SPECIAL
ASSET FUND 1 AND IDEABRIDGE OPPORTUNITY
PRIVATE SPECIAL ASSET FUND 2)
120, TONGIL-RO, JUNG-GU
SEOUL
KOREA, REPUBLIC OF



Assignment 5
Reel/frame                               Execution date   Date recorded             Properties         Pages
029042/0549                              Sep 28, 2012     Sep 28, 2012              16                 6

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
PANTECH CO., LTD.                                                        H.C. PARK & ASSOCIATES, PLC
                                                                         8500 LEESBURG PIKE, SUITE 7500
                                                                         VIENNA, VA 22182
Assignee
NONGHYUP BANK (AS THE TRUSTEE OF
IDEABRIDGE OPPORTUNITY PRIVATE SPECIAL
ASSET FUND 1 AND IDEABRIDGE OPPORTUNITY
PRIVATE SPECIAL ASSET FUND 2)
120, TONGIL-RO, JUNG-GU
SEOUL
KOREA, REPUBLIC OF



Assignment 4
Reel/frame                               Execution date   Date recorded             Properties         Pages
028740/0459                              Dec 30, 2009     Aug 07, 2012              1                  14

Conveyance
MERGER (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
PANTECH & CURITEL COMMUNICATIONS, INC.                                   H.C. PARK & ASSOCIATES, PLC
                                                                         8500 LEESBURG PIKE
                                                                         SUITE 7500
                                                                         VIENNA, VA 22182
Assignee
PANTECH CO., LTD.
PANTECH R&D CENTER, I-2, DMC, SANGAM-DONG,
MAPO-GU
SEOUL 121-270
KOREA, REPUBLIC OF



Assignment 3
Reel/frame                               Execution date   Date recorded             Properties         Pages
022973/0471                              Jun 01, 2009     Jul 20, 2009              23                 13

Conveyance
MERGER (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
KTFREETEL CO., LTD.                                                      JONGWON KIM
                                                                         5180 PARKSTONE DRIVE, STE 175
                                                                         CHANTILLY, VA 20151
Assignee
       Exhibits to Complaint for Patent Infringement                                                        Page 16
        Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 17 of 33 Page ID #:31
KT CORPORATION
206, JUNGJA-DONG, BUNDANG-GU
KYEONGGI-DO
SEONGNAM-CITY 463-711
KOREA, REPUBLIC OF



Assignment 2
Reel/frame                               Execution date   Date recorded            Properties     Pages
021127/0134                              Jun 16, 2008     Jun 17, 2008             1              2

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
KTFREETEL CO., LTD.                                                      ERNEST F. CHAPMAN
                                                                         FINNEGAN, HENDERSON, FARABOW,
                                                                         ET AL.
                                                                         901 NEW YORK AVENUE, N.W.
                                                                         WASHINGTON, D.C.20001-4413
Assignee
PANTECH CO., LTD. (50%)
PANTECH R&D CENTER
1-2, DMC SANGAM-DONG, MAPO-GU
SEOUL 171-270
KOREA, REPUBLIC OF

PANTECH& CURITEL COMMUNICATIONS INC.
(50%)
PANTECH R &D CENTER
1-2, DMC, SANGAM-SONG, MAPO GU
SEOUL 171-270
KOREA, REPUBLIC OF



Assignment 1
Reel/frame                               Execution date   Date recorded            Properties     Pages
013533/0225                              Sep 02, 2002     Sep 10, 2002             1              3

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                Correspondent
BACK, GAP-CHUN                                                           FINNEGAN, HENDERSON, FARABOW,
YIM, SEUNG-HYOUK                                                         ET AL
PARK, SUNG-ZOO                                                           MR. ERNEST F. CHAPMAN
                                                                         1300 I STREET, N.W.
                                                                         WASHINGTON, D.C. 20005-3315
Assignee
KTFREETEL CO., LTD.
890-20 DAECHI-DONG, GANGNAM-GU
135-280 SEOUL
KOREA, REPUBLIC OF




       Exhibits to Complaint for Patent Infringement                                                  Page 17
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 18 of 33 Page ID #:32




                                              EXHIBIT D
                                       Infringement Claim Chart
                                        US Patent No. 7,113,801




Exhibits to Complaint for Patent Infringement                            Page 18
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 19 of 33 Page ID #:33




Exhibits to Complaint for Patent Infringement                            Page 19
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 20 of 33 Page ID #:34




Exhibits to Complaint for Patent Infringement                            Page 20
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 21 of 33 Page ID #:35




Exhibits to Complaint for Patent Infringement                            Page 21
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 22 of 33 Page ID #:36




Exhibits to Complaint for Patent Infringement                            Page 22
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 23 of 33 Page ID #:37




Exhibits to Complaint for Patent Infringement                            Page 23
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 24 of 33 Page ID #:38




Exhibits to Complaint for Patent Infringement                            Page 24
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 25 of 33 Page ID #:39




Exhibits to Complaint for Patent Infringement                            Page 25
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 26 of 33 Page ID #:40




Exhibits to Complaint for Patent Infringement                            Page 26
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 27 of 33 Page ID #:41




Exhibits to Complaint for Patent Infringement                            Page 27
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 28 of 33 Page ID #:42




Exhibits to Complaint for Patent Infringement                            Page 28
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 29 of 33 Page ID #:43




Exhibits to Complaint for Patent Infringement                            Page 29
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 30 of 33 Page ID #:44




Exhibits to Complaint for Patent Infringement                            Page 30
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 31 of 33 Page ID #:45




Exhibits to Complaint for Patent Infringement                            Page 31
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 32 of 33 Page ID #:46




Exhibits to Complaint for Patent Infringement                            Page 32
   Case 8:19-cv-02356 Document 1-1 Filed 12/06/19 Page 33 of 33 Page ID #:47




Exhibits to Complaint for Patent Infringement                            Page 33
